DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on May 29, 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 of U.S. Patent 10,713,166 contains every element of claim 1, 12, and 18 of the instant application and as such anticipates claims 1, 12, and 18 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagersten et al. (Pub. No. US 2015/0347297) in view of Chen et al. (Pub. No. US 2016/0182245).

Claim 1:
Hagersten et al. disclose a multiprocessor system comprising: 
a plurality of nodes each configured to include a central processing unit (CPU) and a plurality of cache location buffers [fig. 17B; par. 0184; claim 1 – (“FIG. 17B shows K nodes 1701, 1703 … 1709) each with Y cache levels, exemplified by caches 1716 and 1736, and X CLB level, exemplified by CLBs 1710 and 1730, connected to a last-level cache LLC 1742.” … “A (main) memory 1750 can also be included in the system, and each node is associated with a processor or core (not shown), making the system of FIG. 17B (as well as those of FIGS. 18-20 to be described below) a multicore processing system.”)];  
a directory configured to perform a global coherence operation with respect to cache location buffer-related information and data units stored in the plurality of nodes [fig. 17B; par. 0186 – traditional directory 1740];  
a last-level cache configured to be shared between the plurality of nodes [fig. 17B; pars. 0184-0186 – LLC 1742];  and 
wherein a first node from among the plurality of nodes obtains a target data unit not existing in the plurality of cache location buffers of the first node by using at least one of the directory and the last-level cache, based on a master location of the target data unit and presence bits corresponding to the plurality of nodes. 
However, Hagersten et al. do not specifically disclose:
a network on chip configured to connect the plurality of nodes, the directory, and the last-level cache to each other,
In the same field of endeavor, Chen et al. disclose:
a network on chip configured to connect the plurality of nodes, the directory, and the last-level cache to each other [figs. 1-2; pars. 0002, 0032, 0039 – Networks-on-Chip allow communication between components on-die, thereby enabling scalable performance. Many different types of processors may be implemented as a NoC system. The combination provides that the disclosure of Hagersten et al. may be implemented as a NoC. (“Networks-on-Chip (NoCs), for on-die communication between cores, are important in enabling scalable performance as the number of cores and intellectual property (IP) blocks increases in multi-core processors.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hagersten to include a NoC, as taught by Chen et al., in order to enable scalable performance as the number of cores and intellectual property (IP) block increases in multi-core processors [Chen et al. – par. 0002].

Claim 2 (as applied to claim 1 above):
Hagersten et al. disclose
wherein the first node is configured to provide a read request regarding the target data unit to the last-level cache, and the last-level cache is configured to provide the target data unit to the first node in response to the read request [pars. 0184-0186 – Requests from a node may be fulfilled by the LLC. (“When a requested cacheline cannot be found in the caches of the local node, or are found in the caches of the local node with a coherence state associated with the cacheline which can not fulfill the request type, then a request is sent to LLC 17 42. If the requested cache line is not found in an appropriate state in LLC, a request is sent to the traditional directory 1740. Accesses to LLC 1742 and the directory 1740 may also performed in parallel.”)]. 

Claim 3 (as applied to claim 2 above):
Hagersten et al. disclose:
wherein a region where the target data unit is stored in the last-level cache is a private region or shared region based on the presence bits, and at least one of the plurality of nodes is configured to include a cache location buffer that tracks location information of the region [figs. 1-2; par. 0085 – Cache table entries (CTEs) of a cache location buffer (CLB) may be used to locate cachelines. (“For example, in the system shown in FIG. 9, the location information can distinguish between level one (L1 CACHE), level 2 (L2 CACHE) and HIGHER LEVELS (any cache of level 3 or higher, or the memory). A cacheline in HIGHER LEVELS has its location information set to the memory pattern.”)].

Claim 4 (as applied to claim 2 above):
Hagersten et al. disclose:
wherein the first node is configured to hit the target data unit to one of the plurality of cache location buffers of the first node and to determine the read request, based on location information according to a result of the hitting [pars. 0057-0058 – The CLB is used to determine whether the request hits in the cache. (“Note that, unlike the conventional caching system of FIG. 3, the L1 CACHE 410 of the embodiment of FIG. 4 does not store tags and does not perform comparisons between stored tags and a portion of an address to determine whether a cache hit or miss occurs, and instead relies on the CLB 403 to assist in locating cached data that has been requested by a processor.”)]. 
 
Claim 5 (as applied to claim 2 above):
Hagersten et al. disclose:
wherein the first node is configured to search for a free location in the plurality of cache location buffers of the first node and store the target data unit, and to change location information of a local cache location buffer entry associated with the target data unit to point to the free location [par. 0086 – “A cacheline that is moved in the cache hierarchy, including but not limited to requests for it from the CPU, evictions, prefetching activities and coherence activities, cause an update to its corresponding location information in one or many of the CLBs. For example, in FIG. 9, updating a cacheline's corresponding location information can involve the steps of following its associated C2P pointer to find its corresponding CTE in the CLB2 920 and updating its corresponding location information.”]. 
 
Claim 6 (as applied to claim 5 above):
Hagersten et al. disclose:
wherein the target data unit stored in the free location is in a sharing state for the plurality of nodes and is readable but not writable [pars. 0091, 0122, 0185-0186 – The cacheline must be present and in the appropriate coherence state in order to fulfill the request. A shared cacheline may not be used for a write operation. (“Depending on the nature of the coherence request, for example an invalidate, a read request, or an exclusive read request, the coherence protocol may perform some operations on the requested cacheline and possibly change its state.” … “When a requested cacheline cannot be found in the caches of the local node, or are found in the caches of the local node with a coherence state associated with the cacheline which can not fulfill the request type, then a request is sent to LLC 17 42.”)]. 
 
Claim 7 (as applied to claim 2 above):
Hagersten et al. disclose:
wherein the first node is configured to provide a read request cache location buffer (CLB) miss regarding the target data unit to the directory, the directory is configured to determine a master location of the last-level cache where the target [pars. 0184-0186 – Requests from a node may be fulfilled by the LLC. (“When a requested cacheline cannot be found in the caches of the local node, or are found in the caches of the local node with a coherence state associated with the cacheline which can not fulfill the request type, then a request is sent to LLC 17 42. If the requested cache line is not found in an appropriate state in LLC, a request is sent to the traditional directory 1740. Accesses to LLC 1742 and the directory 1740 may also performed in parallel.”)]. 
 
Claim 8 (as applied to claim 7 above):
Hagersten et al. disclose:
wherein the directory is configured to transmit cache location buffer-related information for the target data unit to the first node, and the first node is configured to generate a local cache location buffer entry associated with the target data unit by using the cache location buffer-related information, to search for a free location in the plurality of cache location buffers of the first node and store the target data unit, and to change location information of the local cache location buffer entry to point to the free location [par. 0084-0086 – Information in the CLB is created and updated as data moves within the cache hierarchy. (“A cacheline that is moved in the cache hierarchy, including but not limited to requests for it from the CPU, evictions, prefetching activities and coherence activities, cause an update to its corresponding location information in one or many of the CLBs.”)]. 

Claim 12:
Hagersten et al. disclose a multiprocessor system comprising: 
a plurality of nodes each configured to include a central processing unit (CPU) and a plurality of cache location buffers [fig. 17B; par. 0184; claim 1 – (“FIG. 17B shows K nodes 1701, 1703 … 1709) each with Y cache levels, exemplified by caches 1716 and 1736, and X CLB level, exemplified by CLBs 1710 and 1730, connected to a last-level cache LLC 1742.” … “A (main) memory 1750 can also be included in the system, and each node is associated with a processor or core (not shown), making the system of FIG. 17B (as well as those of FIGS. 18-20 to be described below) a multicore processing system.”)];  
a directory configured to perform a global coherence operation with respect to cache location buffer-related information and data units stored in the plurality of nodes [fig. 17B; par. 0186 – traditional directory 1740];  
a last-level cache configured to be shared between the plurality of nodes [fig. 17B; pars. 0184-0186 – LLC 1742]; and 
wherein a first node from among the plurality of nodes performs a written upgrade miss related operation or evict operation associated with a target data unit existing in the plurality of cache location buffers of the first node by using at least one of the directory and the last-level cache [par. 0186 – “When a requested cacheline cannot be found in the caches of the local node, or are found in the caches of the local node with a coherence state associated with the cacheline which can not fulfill the request type, then a request is sent to LLC 17 42. If the requested cache line is not found in an appropriate state in LLC, a request is sent to the traditional directory 1740. Accesses to LLC 1742 and the directory 1740 may also performed in parallel.”]. 
 However, Hagersten et al. do not specifically disclose:
a network on chip configured to connect the plurality of nodes, the directory, and the last-level cache to each other,
In the same field of endeavor, Chen et al. disclose:
a network on chip configured to connect the plurality of nodes, the directory, and the last-level cache to each other [figs. 1-2; pars. 0002, 0032, 0039 – Networks-on-Chip allow communication between components on-die, thereby enabling scalable performance. Many different types of processors may be implemented as a NoC system. The combination provides that the disclosure of Hagersten et al. may be implemented as a NoC. (“Networks-on-Chip (NoCs), for on-die communication between cores, are important in enabling scalable performance as the number of cores and intellectual property (IP) blocks increases in multi-core processors.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hagersten to include a NoC, as taught by Chen et al., in order to enable scalable performance as the number [Chen et al. – par. 0002].

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagersten et al. (Pub. No. US 2015/0347297) in view of Shaw et al. (Pub. No. US 2006/0174069).

Claim 18:
Hagersten et al. disclose an operation method of a multiprocessor system including a plurality of nodes, the operation method comprising: 
storing data units in private caches of the plurality of nodes, global caches, and private caches in a memory [fig. 17B; par. 0184; claim 1 – (“FIG. 17B shows K nodes 1701, 1703 … 1709) each with Y cache levels, exemplified by caches 1716 and 1736, and X CLB level, exemplified by CLBs 1710 and 1730, connected to a last-level cache LLC 1742.” … “A (main) memory 1750 can also be included in the system, and each node is associated with a processor or core (not shown), making the system of FIG. 17B (as well as those of FIGS. 18-20 to be described below) a multicore processing system.”)]]; and 
maintaining coherence with respect to the data units stored in the private caches and the global caches, based on a cache coherence protocol for performing a lookup in a directory that stores region information about the data units [pars. 0085-0092 – Lookups are performed to locate the data in the cache hierarchy and coherence is maintained according to a coherence protocol. (“The coherence protocol used in these embodiments may be a so-called snooping broadcast protocol or a directory-based protocol. While a broadcast protocol often sends its external coherence requests to all its cache sub-systems caches, a directory-based coherence is more selective and keeps track of which sub-system caches may have cached copies and only sends its coherence request to those subsystem. A directory-based coherence protocol has a directory to help track which cache sub-systems may have a cached copy of each cache line.”)], 
wherein the multiprocessor system uses location information for identifying the data units stored in one of the private caches, the global caches, and the memory [pars. 0085-0092 – “This will cause embodiments to perform a direct cache lookup at the appropriate level without the need to perform any other lookups. For example, in the system shown in FIG. 9, the location information can distinguish between level one (L1 CACHE), level 2 (L2 CACHE) and HIGHER LEVELS (any cache of level 3 or higher, or the memory).”].
However, Hagersten et al. do not specifically disclose:
private caches in a memory [Hagersten et al. disclose a memory which is a cache for a disk in a memory hierarchy, however, do not specifically disclose private caches in said memory.].
In the same field of endeavor, Shaw et al. disclose:
private caches in a memory [fig. 1; par. 0013 – CPU clusters each having their own associated DIMMs.  All the DIMMs are considered the “memory” and the private caches are the corresponding DIMMs of each CPU cluster.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hagersten et al. to include multiple CPU clusters, as taught by Shaw et al. in order to improve the scalability of the system by providing a number of multi CPU clusters rather than a single multi CPU cluster.

Claim 19 (as applied to claim 18 above):
Shaw et al. disclose:
wherein the maintaining of the coherence with respect to the data units comprises maintaining coherence with respect to the data units, based on a distributed cache coherence protocol that transmits coherence messages on a network of the plurality of nodes [fig. 1; pars. 0015-0016 - Directories work together to locate the most up to date version of the data. (“When a CPU sends out a snoop request, the snoop request is sent to its directory and to the other CPUs of the cluster. When the most currently available information resides outside of the CPU cluster, the directory more quickly coordinates the determination of where the most current information is stored. The directories are coupled together through crossbar system 104, via connections 112. Crossbar system 104 is a plurality of individual crossbars 110 coupled to each other, via connections 114, to facilitate direct device-to-device communications over the network fabric of the crossbar system 104.”)]. 
 
Claim 20 (as applied to claim 19 above):
Shaw et al. disclose wherein the maintaining of the coherence with respect to the data units, based on the distributed cache coherence protocol, comprises: 
activating a blocking function of blocking at least one coherence message with respect to an identical address region from among the coherence messages [fig. 1; pars. 0009-0022 – Snoops stay within the cluster when the cluster has the most up to date information (i.e. match an identical address region and have been previously retrieved from another cluster). (“Once the information is communicated to the requesting CPU, the directory associated with the requesting CPU then notes that its CPUs have the information for the next time the information is needed.”)]; and 
transmitting the coherence messages onto the network, based on the blocking function [fig. 1; pars. 0009-0022 – Snoops are performed outside of the cluster when it is determined that the most up to date version of the data does not reside within the cluster (i.e. match an identical address region and have been previously retrieved from another cluster). (“DIR B-3, in this simplified example, responds that a CPU on its cluster has the most current information (whether it is in the cache of one of the CPUs in CPU cluster B, or whether it has been saved in one of the DIMMs coupled to CPU cluster B), and communicates the information back to DIR A-3. Then, the information received from DIR B-3 is reconciled with information from the CPUs in CPU cluster A, such that the most currently available location and/or value of the information is determined.”)].

Allowable Subject Matter
Claims 9-11 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



11 September 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139